DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The priority has been considered and accepted by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on September 10, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing has been considered and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1 – 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 2002/0172239).


    PNG
    media_image1.png
    203
    294
    media_image1.png
    Greyscale
 

Regarding claim1, McDonald discloses a wavelength selection method for a tunable laser, providing a Vernier system (see Abstract and paragraphs [0007, 0050, 0053 and 0067] that comprises at least two thermally tunable wavelength selection components (see Figure 1, Characters 24 and 26, the reference called “tunable elements”, Abstract and paragraphs [0042 – 0048]), wherein the at least two thermally tunable wavelength selection components include a first thermally tunable wavelength selection component (see Figure 1, Character 24, the reference called “tunable element” or “etalon”, Abstract and paragraphs [0042 – 0048]) and a second thermally tunable wavelength selection component (see Figure 1, Character 26, the reference called “tunable element” or “etalon”, Abstract and paragraphs [0042 – 0048]), 
the wavelength selection method comprising: 
0));
heating (see Figure 1, Characters 36 and 38, the reference called “Thermal control elements” (Each thermal control element includes a heating element (not shown) that allows adjustment of etalon temperature according to instructions from controller.)  and paragraphs [0011 – 0013, 0044 – 0047 and 0057]) the first and second wavelength selection components (see Figure 1, Characters 24 and 26) to control the temperatures of the first and second wavelength selection components (see Figure 1, Characters 24 and 26) until real-time resistance values of the two thermistors (see Figure 1, Characters 37 and 39) reach the target resistance values R1 and R2, respectively; and 
stabilizing the real-time resistance values of the two thermistors (see Figure 1, Characters 37 and 39) at the target resistance values R1 and R2, respectively, and outputting a laser beam having the target wavelength ʎ (see paragraphs [0045]). 
McDonald teaches calculating temperature, not resistance.  Also teaches to making etalon changes based on temperature, but since they use thermistors for the temperature monitoring/control the temperature control directly corresponds to resistance control as a thermistor is a resistor which changes the resistance value based on temperature.  The initial wavelength ʎ0 is the current wavelength pre-adjustment, the initial resistance values R01 and R02 are pre-adjustment resistance values of the thermistors.  The R1 and R2 values are the temperatures of the etalons/thermistors from 01 and R02 to R1 and R2.  The thermistor a change in temperature inherently corresponds to a change in resistance.
McDonald discloses the claimed invention except for calculating target resistance values R1 and R2 of two thermistors respectively, corresponding to the target wavelength ʎ, each of the two thermistors being used to monitor the temperature of a corresponding one of the first and second wavelength selection components, each of the target resistance values R1 and R2 being calculated according to a relationship between a wavelength drift Δʎ and a resistance change ΔR of a corresponding thermistor and according to an initial wavelength ʎ0 and its corresponding one of initial resistance values R01 and R02 of the corresponding thermistor.  Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention to calculate the resistance instead of calculating the temperature, because the outcomes are equivalent.    

Regarding claim 2, McDonald discloses the first and second wavelength selection components (see Figure 1, Characters 24 and 26, the reference called “tunable elements”, Abstract and paragraphs [0042 – 0048]) and two thermistors (see Figure 1, Characters 37 and 39, the reference called “temperature monitoring elements” and paragraphs [0045, 0048 and 0084]).  
McDonald do not explicitly discloses for each one of the first and second wavelength selection components, there is a linear relationship between a wavelength drift Δʎ and a resistance change of the corresponding thermistor ΔR: Δʎ=k*ΔR; and coefficients of the relationship between the resistance change ΔR of the two thermistors and the wavelength drift are k1 and k2, respectively, and the target resistance values are R1= (ʎ-ʎ0)/k1+R01 and R2= (ʎ-ʎ0)/k2+R02.  However, it was shown above that McDonald teaches calculating temperature, not resistance.  Also teaches to making etalon changes based on temperature, but since they use thermistors for the temperature monitoring/control the temperature control directly corresponds to resistance control as a thermistor is a resistor which changes the resistance value based on temperature.  The initial wavelength ʎ0 is the current wavelength pre-adjustment, the initial resistance values R01 and R02 are pre-adjustment resistance values of the thermistors.  The R1 and R2 values are the temperatures of the etalons/thermistors from the look-up table and directly correspond to the Δʎ value as the initial ʎ changes as the etalons heat which changes the thermistor resistances from R01 and R02 to R1 and R2.  The thermistor a change in temperature inherently corresponds to a change in resistance.   These features are implicitly taught for each one of the first and second wavelength selection components, there is a linear relationship between a wavelength drift Δʎ and a resistance change of the corresponding thermistor ΔR: Δʎ=k*ΔR; and coefficients of the relationship between the resistance change ΔR of the two thermistors and the wavelength drift are k1 and k2, respectively, and the target resistance values are R1=(ʎ-ʎ0)/k1+R01 and R2=(ʎ-ʎ0)/k2+R02 as is claimed. 

Regarding claim 3, McDonald discloses in the heating (see Figure 1, Characters 36 and 38, and paragraphs [0044 – 0047 and 0057], each thermal control element includes a heating element (not shown) that allows adjustment of etalon temperature 1 and R2, (McDonald do not explicitly discloses to control the temperatures of the first and second wavelength selection components until the real-time resistance values of the two thermistors reach the target resistance values R1 and R2.  However, it was shown above that McDonald on Figures 1 – 6, Abstract, and paragraphs [0044 – 0050] teach a laser apparatus, comprising a controller, two tunable elements, where each of the tunable elements also includes temperature monitoring elements and thermal control elements. The Controller may comprise a conventional data processor, and provides tuning signals to thermal control elements for thermal adjustment or tuning of etalons according to selectable wavelength information stored in a look-up table or other wavelength selection criteria.  The temperature monitoring elements operatively coupled to controller that can monitor etalon temperature during laser operation and communicate etalon temperature information to controller.   Each thermal control element includes a heating element (not shown) that allows adjustment of etalon temperature according to instructions from controller.  Therefore, each temperature monitoring devices such as a thermistor calculate the real-time resistance values.   These features are implicitly taught to control the temperatures of the first and second wavelength selection components until the real-time resistance values of the two thermistors reach the target resistance values R1 and R2 as is claimed.), respectively, the temperatures of the first and second wavelength selection components (see Figure 1, Characters 24 and 26) are adjusted by adjusting the 

Regarding claim 4, McDonald discloses in the heating (see Figure 1, Characters 36 and 38, and paragraphs [0044 – 0047 and 0057], each thermal control element includes a heating element (not shown) that allows adjustment of etalon temperature according to instructions from controller) the first and second wavelength selection components (see Figure 1, Characters 24 and 26) to control the temperatures of the first and second wavelength selection components (see Figure 1, Characters 24 and 26) until the real-time resistance values of the two thermistors reach the target resistance values R1 and R2, (McDonald do not explicitly discloses the real-time resistance values of the two thermistors reach the target resistance values R1 and R2.  However, it was shown above that McDonald on Figures 1 – 6, Abstract, and paragraphs [0044 – 0050] teach a laser apparatus, comprising a controller, two tunable elements, where each of the tunable elements also includes temperature monitoring elements and thermal control elements. McDonald teaches calculating temperature, not resistance.  Also teaches to making etalon changes based on temperature, but since they use thermistors for the temperature monitoring/control the temperature control directly corresponds to resistance control as a thermistor is a resistor which changes the resistance value based on temperature.  The initial wavelength ʎ0 is the current wavelength pre-adjustment, the initial resistance values R01 and R02 are pre-adjustment resistance values of the thermistors.  The R1 and R2 values are the temperatures of the etalons/thermistors from the look-up table and directly 01 and R02 to R1 and R2.  The Controller may comprise a conventional data processor, and provides tuning signals to thermal control elements for thermal adjustment or tuning of etalons according to selectable wavelength information stored in a look-up table or other wavelength selection criteria.  The temperature monitoring elements operatively coupled to controller that can monitor etalon temperature during laser operation and communicate etalon temperature information to controller.   Each thermal control element includes a heating element (not shown) that allows adjustment of etalon temperature according to instructions from controller.  Therefore, each temperature monitoring devices such as a thermistor calculate the real-time resistance values.   These features are implicitly taught to control the temperatures of the first and second wavelength selection components until the real-time resistance values of the two thermistors reach the target resistance values R1 and R2 as is claimed.), 
separately and gradually changing the currents in the heating components (see Figure 1, Characters 36 and 38) on the first and second wavelength selection (see Figure 1, Characters 24 and 26) components and, at the same time, determining whether the real-time resistance values r1 and r2 of the two thermistors (see Figure 1, Characters 37 and 39) are equal to the target resistance values R1 and R2, respectively; in response to determining that the two real-time resistance values r1 and r2 are not equal to the target resistance values R1 and R2, continuing to change the currents (see paragraphs [0044 – 0048, 0053 and 0057]); and 
in response to determining that the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively, stabilizing or fine-tuning the 1 and r2 at the target resistance values R1 and R2, (see paragraphs [0044 – 0048, 0053 and 0057]).

Regarding claim 8, McDonald discloses a wavelength selection device in a tunable laser, comprising: at least two thermally tunable wavelength selection components (see Figure 1, Characters 24 and 26, the reference called “tunable elements”, Abstract and paragraphs [0042 – 0048]) on an optical path (see Figure 1 Character 22), the at least two thermally tunable wavelength selection components including a first wavelength selection component (see Figure 1, Character 24, the reference called “tunable element” or “etalon”, Abstract and paragraphs [0042 – 0048]) and a second wavelength selection component (see Figure 1, Character 26, the reference called “tunable element” or “etalon”, Abstract and paragraphs [0042 – 0048]); and 
a control component, comprising: 
a controller (see Figure 1, Character 40 and paragraph [0045]); 
a storage device (see paragraph [0045], the reference called “look-up table”); 
a first heating component (see Figure 1, Character 36, the reference called “Thermal control elements” (Each thermal control element includes a heating element (not shown) that allows adjustment of etalon temperature according to instructions from controller) and paragraphs [0011 – 0013, 0044 – 0047 and 0057]) to heat the first wavelength selection component (see Figure 1, Character 24); 
a second heating component (see Figure 1, Character 38, the reference called “Thermal control elements” (Each thermal control element includes a 
a first thermistor (see Figure 1, Character 39, the reference called “temperature monitoring elements” and paragraphs [0045, 0048 and 0084]) to monitor the first wavelength selection component (see Figure 1, Character 24); and 
a second thermistor (see Figure 1, Character 37, the reference called “temperature monitoring elements” and paragraphs [0045, 0048 and 0084]) to monitor the second wavelength selection component (see Figure 1, Character 26), 
stabilize real-time resistance values of the first thermistor (see Figure 1, Character 39) and the second thermistor (see Figure 1, Character 37), respectively, at the target resistance values R1 and R2 by controlling currents in the first heating component (see Figure 1, Character 37) and the second heating component (see Figure 1, Character 37 and paragraph [0045]).
McDonald do not explicitly discloses the storage device is configured to pre-store, for each one of first and second wavelength selection components, an expression of a relationship Δʎ=k*ΔR between a wavelength drift Δʎ of the wavelength selection component and a resistance change ΔR of a corresponding thermistor, as well as an initial wavelength ʎ0 and a corresponding one of an initial resistance value R01 of the first thermistor and an initial resistance value R02 of the second thermistor.  However, it was shown above that McDonald teaches the controller may comprise a conventional data 0 is the current wavelength pre-adjustment, the initial resistance values R01 and R02 are pre-adjustment resistance values of the thermistors.  The R1 and R2 values are the temperatures of the etalons/thermistors from the look-up table and directly correspond to the Δʎ value as the initial ʎ changes as the etalons heat which changes the thermistor resistances from R01 and R02 to R1 and R2.  The thermistor a change in temperature inherently corresponds to a change in resistance.  These features are implicitly taught the storage device is configured to pre-store, for each one of first and second wavelength selection components, an expression of a relationship Δʎ=k*ΔR between a wavelength drift Δʎ of the wavelength selection component and a resistance change ΔR of a corresponding thermistor, as well as an initial wavelength ʎ0 and a corresponding one of an initial resistance value R01 of the first thermistor and an initial resistance value R02 of the second thermistor as is claimed. 
McDonald discloses two thermistors (see Figure 1, Characters 37 and 39).  McDonald teaches calculating temperature, not resistance. Also teaches to making etalon changes based on temperature, but since they use thermistors for the temperature monitoring/control the temperature control directly corresponds to resistance control as a 0 is the current wavelength pre-adjustment, the initial resistance values R01 and R02 are pre-adjustment resistance values of the thermistors.  The R1/R2 values are the temperatures of the etalons/thermistors from the look-up table and directly correspond to the delta-lambda value as the initial lambda changes as the etalons heat which changes the thermistor resistances from R01/R02 to R1/R2.  The thermistor a change in temperature inherently corresponds to a change in resistance.
McDonald discloses the claimed invention except for the controller is configured to: calculate and lock target resistance values R1 and R2 of the first thermistor and the second thermistor, respectively, corresponding to target wavelength ʎ by using data stored in the storage device.  Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention to calculate the resistance instead of calculating the temperature, because the outcomes are equivalent.  

Regarding claim 10, McDonald discloses the first heating component (see Figure 1, Character 36) and the first thermistor (see Figure 1, Character 39) are both disposed on a light passing surface of the first wavelength selection component (see Figure 1, Character 24) and are distributed on an outside margin of the optical path (see Figure 1, Character 22), and 
the second heating component (see Figure 1, Character 38) and the second thermistor (see Figure 1, Character 37) are both disposed on a light passing surface of .


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 2002/0172239) in view of Smith et al. (US 2016/0161343).


    PNG
    media_image2.png
    256
    315
    media_image2.png
    Greyscale


Regarding claims 7 and 9, McDonald on Figures 1 and 6, and paragraph [0084 – 0086] discloses a laser apparatus (see Figure 1, Character 10), comprising a controller (see Figure 1, Character 40), two tunable elements (see Figure 1, Characters 24 and 26), where each of the tunable elements also includes temperature monitoring elements (see Figure 1, Characters 37 and 39) and thermal control elements (see Figure 1, Characters 36 and 38).  Also, McDonald in Figure 6 discloses a silicon etalon (see Figure 6, Character 84) with thermal control element (heating) (see Figure 6, Character 86) and conductors (see Figure 6, Characters 90 and 92).

    PNG
    media_image3.png
    241
    246
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    280
    240
    media_image4.png
    Greyscale


McDonald discloses the claimed invention except for Kelvin four-wire method is used to measure the real-time resistance values of the two thermistors and each of the first thermistor and the second thermistor has two ends, and for each end of each of the first thermistor and the second thermistor, a current wire terminal and a voltage wire terminal for measuring the thermistor are disposed.  Smith teaches a Kelvin electrical connection (see Figure 1, Character 100), the Kelvin electrical connection (see Figure 1, Character 100) comprises of five resistor (see Figure 1, Characters R1 – R5, a resistor R1 that represents the resistance of the temperature sensors, R1 is configured to measure the resistance of the one or more temperature sensors, the resistors R2 – R5 represents certain parasitic resistances), four terminals (T1 – T4, the terminals T1 and T2 are the current terminals and T3 and T4 are configured to measure the voltage across resistor R1), 1-loop temperature sensor (see Figure 5, Character 500) and wiring trace (see Figure 5, Character 510).  However, it is well known in the art to apply and/or modify the Kelvin electrical connection as discloses by Smith in (see Figures 1 and 5, and paragraphs [0004 .

Allowable Subject Matter
Claims 5 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites a wavelength selection method including the specific steps limitation of searching for current values I1 and I2 that respectively correspond to the target resistance values R1 and R2 among pre-stored resistance values corresponding to the wavelengths of all communication channels and their corresponding current values; supplying currents that are equal to the current values I1 and I2 to the first heating component and the second heating component, respectively, and, at the same time, determining whether the real-time resistance values r1 and r2 of the two thermistors are equal to the target resistance values R1 and R2, respectively; in response to determining that the two real-time resistance values r1 and r2 are not equal to the target resistance values R1 and R2, fine-tuning the currents until the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively; and in response to determining that the real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively, stabilizing the current values at this time to lock the real-time resistance values r1 and r2 at the target resistance values R1 and R2, respectively” which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 6 recites a wavelength selection method including the specific steps limitation of calculating currents values I1 and I2 that respectively correspond to the two target resistance values R1 and R2, each of the currents I1 and I2 being calculated according to a relationship between a resistance value R of the corresponding thermistor and the current I of the corresponding heating component: R=m*I2+R0; supplying currents that are equal to the current values I1 and I2 to the first heating component and the second heating component, respectively, and, at the same time, determining whether the real-time resistance values r1 and r2 of the two thermistors are equal to the target resistance values R1 and R2, respectively; in response to determining that the two real-time resistance values r1 and r2 are not equal to the target resistance values R1 and R2, fine-tuning the currents until the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2; and in response to determining that the two real-time resistance values r1 and r2 are equal to the target resistance values R1 and R2, respectively, stabilizing the current values at this time to lock the real-time resistance values r1 and r2 at the target resistance values R1 and R2, respectively, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The reference US 2010/0034224 disclose a tunable laser comprising a first and a second etalons, a controller and temperature control, but not exactly the same invention.  
The reference US 2008/0159340 discloses an external cavity laser tuning comprising a first and a second filter, temperature sensors, a controller, lookup table (LUT), but not exactly the same invention.  
The reference US 6,724,790 discloses laser facet phase control comprising two tunable elements (a first and a second etalons), wavelength selection control, controller and Lookup table, but not exactly the same invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Delma R Fordé/Examiner, Art Unit 2828             



/TOD T VAN ROY/Primary Examiner, Art Unit 2828